    Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 1 of 32




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


ACCELERON, LLC,
                                        Civil Action File No.
              Plaintiff,
     v.                                 1:12-CV-04123-TCB

DELL, INC.,

     Defendant.




        ACCELERON’S RESPONSE IN OPPOSITION TO
     DELL’S MOTION FOR PARTIAL SUMMARY JUDGMENT
          OF INVALIDITY AND NON-INFRINGEMENT
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 2 of 32




                                        TABLE OF CONTENTS

1.   Both Parties’ Experts Agree that Dependent Claim 17 Adds Limitations
     to Further Limit Claim 15 ............................................................................... 1

2.   Dell’s Non-Infringement Argument for VRTX Requires Altering The
     Court’s Construction of “Hot Swappable … Module(s)” to Reinsert an
     “Operational Requirement” Already Rejected by the Court .......................... 3

3.   Dell’s Non-Infringement Argument for “Caddies” Also Hinges on
     Altering The Court’s Construction, Which Dell Has Previously Described
     as “Reasonable” and a “Perfectly Good Construction” that “Makes Sense”
      ........................................................................................................................ 8

4.   The MX7000 System Infringes the Backplane Limitation Because it
     Interconnects and Enables the Modules to be Used as a Shared Resource
     by the CPU Modules..................................................................................... 16

5.   Conclusion .................................................................................................... 25




                                                            ii
         Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 3 of 32




                                    TABLE OF AUTHORITIES

CASES

Akamai Techs., Inc. v. Limelight Networks, Inc.,
  805 F.3d 1368 (Fed. Cir. 2015) ..............................................................................9
Dell Inc. v. Acceleron, LLC,
 818 F.3d 1293 (Fed. Cir. 2016) ..............................................................................3
Dell, Inc. v. Acceleron, LLC,
 884 F.3d 1364 (Fed. Cir. 2018) ............................................................................10
Hoffter v. Microsoft,
 405 F.3d 1326 (Fed. Cir. 2005) ..........................................................................1, 3
Hyatt v. Boone,
 146 F.3d 1348 (Fed. Cir. 1998) ............................................................................14
M2M Sols. LLC v. Motorola Sols., Inc., Civil Action No. 12-33-RGA,
 2016 U.S. Dist. LEXIS 872 (D. Del. Jan. 6, 2016) ..............................................25
O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
 521 F.3d 1351 (Fed. Cir. 2008) ..............................................................................5
Summit 6, LLC v. Samsung Elecs. Co.,
  802 F.3d 1283 (Fed. Cir. 2015) ............................................................................14
Tex. Instru. v. U.S. Int’l Trade Comm’n,
  988 F.2d 1165 (Fed. Cir. 1993) ..............................................................................1
United States v. Sterling Footwear, Inc.,
 279 F. Supp. 3d 1113 (Ct. Int’l Trade 2017) ..........................................................6
Wilson Sporting Goods v. Hillerich & Bradsby,
 442 F.3d (Fed. Cir. 2006) .....................................................................................16




                                                       iii
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 4 of 32




                            TABLE OF EXHIBITS

Ex. A – U.S. Patent No. 6,948,021

Ex. B – Acceleron’s Reponses to Dell’s Statement of Material Facts– unredacted
        version filed under seal

   Ex. B-1 – VRTX Reference Document at Dell-ACC-0004020 (also at Doc.
             264.5 & 270-1) – filed under seal

   Ex. B-2 – Rule 30(b)(6) Deposition Transcript of Dell by Designee, Shawn
              Dube (Feb. 25, 2019) – filed under seal

   Ex. B-3 – Rousset II Deposition Transcript (April 17, 2019) – filed under seal

   Ex. B-4 – September 14, 2007 Letter from Acceleron to Hewlett Packard Co.

   Ex. B-5 – October 5, 2007 Letter from Acceleron to Hewlett Packard Co.

   Ex. B-6 – Deposition Transcript of Robert Horst

   Ex. B-7 – Chassis Management Power Control Specification – filed under seal

   Ex. B-8 – Excerpts of the IPMI v2.0 Specification

   Ex. B-9 – Declaration of Wesley A. Roberts

   Ex. B-10 – Infringement Contentions for 1855/1955 – filed under seal

Ex. C – Acceleron’s Statement of Additional Material Facts – unredacted version
        filed under seal
   Ex. C-1 – Rule 30(b)(6) Deposition Transcript of Dell by Designee, Michael
              Brown (Feb. 18, 2019) – filed under seal




                                       iv
        Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 5 of 32




1.      B OTH P ARTIES ’ E XPERTS A GREE THAT D EPENDENT C LAIM 17
        A DDS L IMITATIONS TO F URTHER L IMIT C LAIM 15
        Dell argues that claim 17’s “wherein” clause “adds nothing to the patentability

or substance of the claim,” thus rendering the claim invalid under § 112, ¶ 4. See

Doc. 264 (citing Tex. Instru. v. U.S. Int’l Trade Comm’n, 988 F.2d 1165, 1172 (Fed.

Cir. 1993)). To be clear, claim 15 includes the clause, “wherein the computer

network appliance is free of a local hard disk drive (HDD).” Ex. A, ’021 Patent at

col. 10, ll. 3-4. Claim 17 depends from claim 15 and adds the limitation, “wherein

the effects of a lack of a local HDD include increased mean time between failure

(MTBF) and decreased mean time to repair (MTTR) of the computer network

appliance.” Id. at col. 10, lines 8-11. In making this argument, Dell overlooks that

both parties’ experts contemplate situations in which claim 17 adds limitations to

claim 15 and, thus, “states a condition that is material to patentability, [which] cannot

be ignored….” Hoffter v. Microsoft, 405 F.3d 1326, 1329-30 (Fed. Cir. 2005).

        Dell’s expert, Dr. Michalson, cites



                                           . Doc. 264-3 at ¶ 301; see also Ex. C,

Acceleron’s Statement of Additional Material Facts at ¶ 1. Dr. Michalson also

                                                           , which led him to conclude

that:
                                           1
       Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 6 of 32




         Doc. 264-3 at ¶ 301; Ex. C at ¶ 2. In response, Acceleron’s expert, Mr.

Putnam, recognized in his Rebuttal Report on Infringement, that



       Doc. 264-4 at ¶ 157; Ex. C at ¶ 3. Thus, both parties’ experts agree that

removal of certain types of HDDs, particularly higher-grade HDDs, from a CPU

module (as contemplated in claim 15), would not always result in an increased

MTBF when replaced by a lower-grade SSD. In such situations, while claim 15

might be infringed, claim 17 would not necessarily be infringed.

      Likewise, Dr. Michalson states in his Invalidity Report that the MTBF could

decrease due to the absence of a HDD (as required in claim 15), since, in his

example, “additional complexity will be required for the computer network

appliance because it will increase the number of components in the system by adding

connectors, cables, power supplies, network adapters….” Doc. 257-19 at ¶ 365; Ex.

C at ¶ 4. In his Response Report on Validity, Mr. Putnam, agrees that



                                         Doc. 264-12 at ¶ 261 (emphasis added); Ex.

C at ¶ 5. Such a situation could also, like above, result in claim 15, but not claim 17,

being infringed, due to these structural differences. Thus, these facts show that claim

17’s “wherein” clause does not merely state the results of the limitations in claim 15

                                           2
       Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 7 of 32




but instead “states a condition that is material to patentability,” which “cannot be

ignored.” Hoffter, 405 F.3d at 1329-30.

2.    D ELL ’ S N ON -I NFRINGEMENT A RGUMENT FOR VRTX R EQUIRES
      A LTERING T HE C OURT ’ S C ONSTRUCTION OF “H OT S WAPPABLE …
      M ODULE ( S )” TO R EINSERT AN “O PERATIO NAL R EQ UIREMENT ”
      A LREADY R EJECTED BY THE C OURT
      Dell’s request for summary judgment of non-infringement for the VRTX

Input/Output Module (“IOM”) is based entirely on Dell’s attempt to re-argue and

narrow the Court’s construction of “hot swappable … module(s)” to what Dell calls

“the proper construction of that term.” See Doc. 264 at 5 (emphasis added). Yet the

Court’s construction that Dell seeks to discard is the result of the Court’s detailed

analysis of the intrinsic and extrinsic record, as well as the Special Master’s own

extensive analysis, which is based in part on the Federal Circuit’s evaluation of this

claim term. See Dell Inc. v. Acceleron, LLC, 818 F.3d 1293, 1295 (Fed. Cir. 2016)

(“The ’021 patent discloses a computer-network appliance containing a number of

hot-swappable components, meaning that those components can be removed and

replaced without turning off or resetting the computer system as a whole.”)

(emphasis added); see also Doc. 119, Special Master’s R&R on Claim Construction

at 26-29 (finding that “hot swappable … module(s)” has its plain and ordinary

meaning).

      More specifically, after a detailed analysis, the Court indicated in its Claim
                                          3
       Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 8 of 32




Construction Order that it largely agreed with the Special Master’s analysis while

also concluding that intrinsic evidence warranted a slightly different, and broader,

construction for the term “hot swappable … module(s).” Doc. 182 at 9-14. That is,

the Court clarified that the plain and ordinary meaning of “hot swappable …

module(s)” means “a self-contained electronic component capable of being added to

or removed from the computer network appliance while the computer network

appliance is powered on or operational.” Doc. 182 at 9-14.

      In adopting its construction, the Court rejected Dell’s argument that a module

could be “hot swappable” only if it could be inserted or removed “without disrupting

the normal operation of the network appliance.” Doc. 182 at 10. For one, the Court

found “normal operation” to be unclear. Id. at 10. Also, while the Court

acknowledged that the disjunctive phrase “active or operational” from the ’021

Patent’s specification (at col. 1, lines 29-31) did support “that the construction of the

term sweeps in an operational component, the Court [did] not find that the term

sweeps in an operational requirement.” Id. at 11-12 (emphasis added).

      Despite the Court’s rejection of there being an “operational requirement” in

the construction, Dell nevertheless seeks to reinsert one back into the construction

under the guise that a “fundamental dispute” has arisen between the parties on the



                                           4
       Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 9 of 32




“scope of the Court’s construction.”1 Dell argues that the “proper construction” of

“hot swappable … module(s)” should also “require that ‘being added to … the

computer network appliance’ involves a functional addition, wherein the module

becomes an operational part of the appliance while the appliance is powered on or

operational, and thus without the need for a power cycle,” that is, “without needing

to power down the system.” Doc. 264 at 8 (emphasis added). However, Dell’s

proposed alteration to the Court’s construction merely seeks to add back an

operational requirement that the Court already considered and rejected. Plus, it again

seeks to introduce the same lack of clarity that the Court found when it rejected

Dell’s prior proposed construction as to what does or does not constitute

“operational” (as discussed below). See Doc. 182 at 10 (“Dell’s argument does not

clarify what would constitute a ‘disruption’ of the ‘normal’ operations of a system.”).

      As an example of this lack of clarity around “operational,” Dell represents that

it is undisputed that a VRTX IOM inserted into a VRTX system “results in a down,

non-operational IOM until the VRTX system is power cycled.” Doc. 264 at 9

(emphasis added). Elsewhere Dell states that “the VRTX must be power cycled—


1
  There is no “fundamental dispute” between the parties on the scope of this claim
term. Plus, O2 Micro, which Dell cites, pertains to a dispute regarding the “scope of
a claim term” and not to the “scope of the Court’s construction of the [claim] term,”
as Dell argues. Compare O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521
F.3d 1351, 1362 (Fed. Cir. 2008) (emphasis added) with Doc. 264 at 5.
                                          5
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 10 of 32




turned off and back on—to make a replacement IOM operational.” Id. at 5 (emphasis

added). However, material facts from both Dell’s own documents and testimony

from its engineers confirm that the VRTX IOM is, in fact, hot swappable.

      Specifically, when asked if                                            , Dell’s

engineer, Babu Chandrasekhar, testified,

                                    Doc. 263-19, Chandrasekhar Dep. Tr. at 293:3-

6, Errata Sheet Addendum at 5; Ex. C at ¶ 6. Similarly, Dell’s Reference Document

for VRTX contains the following statement about the VRTX IOM:

                 Ex. B-1, VRTX Reference Document at Dell-ACC-0004020 (also

at Doc. 264.5); Ex. C at ¶ 7. This same VRTX Reference Document reiterates that

                                                                  Id.; Ex. C at ¶ 8.

Although Dell discounts Mr. Chandrasekhar’s testimony by pointing to another Dell

employee who disagrees with Mr. Chandrasekhar and who further claims

                                                                                    ,

these material facts cannot properly be ignored as Dell might like them to be. See

United States v. Sterling Footwear, Inc., 279 F. Supp. 3d 1113, 1134 (Ct. Int’l Trade

2017) (finding that conflicting witness testimony regarding material facts “precludes

entry of summary judgment”).

      Dell also doubles down in citing to the very same VRTX Reference Document

                                           6
       Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 11 of 32




that states                                    in arguing that the IOM is supposedly

“non-operational” and “down” upon insertion until the VRTX is power cycled. See

Doc. 264 at 9. Yet nothing in the following statement that Dell cites from the VRTX

Reference Document actually states that the IOM is “non-operational” or “down”

upon insertion into the VRTX system:




              Ex. B-1. While this statement indicates that

                                        , that does not mean nor does it state that the

IOM is “non-operational” or “down” in whole or in part, which is especially true in

that the IOM is described as                     on the same page. Id.; Ex. C at ¶ 9.

Plus, nothing in the VRTX Reference Document’s removal or insertion procedures

for the IOM instructs a user to “power cycle” the IOM after insertion. See id. at Dell-

ACC-0004020 – 4023; Ex. C at ¶ 10. Thus, contrary to Dell’s argument that the IOM

is “non-operational” or “down” upon insertion, the VRTX Reference Document

confirms that the IOM is                  Id.at Dell-ACC-0004023; Ex. C at ¶ 10.

       Finally, it should further be noted that the Court’s construction for “hot

swappable … module(s)” does not require both removal and insertion of a module

into the computer network appliance as a single operation. For example, a situation

                                          7
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 12 of 32




may occur whereby a module is removed and replaced with a blank plate for a period

of time. See e.g., Ex. B-2, Dell Rule 30(b)(6) Dep. Tr. by Designee Shawn Dube at

52:15 – 54:19 (explaining how and why

                  ). Thus, the Court’s construction of this claim term is in the

disjunctive with respect to both: (1) modules being “added or removed”; and

(2) while the computer network appliance is “powered on or operational.” Thus,

removal of a VRTX IOM from the VRTX system while the VRTX remains powered

on satisfies this claim term, as properly construed by the Court and as contemplated

by the ’021 Patent. See Doc. 262.12 at col. 1, ll. 29-31(“Hot swap enables the

insertion and/or removal of components in a computer system while it is still active

or operational.”) (emphasis added).

3.    D ELL ’ S N ON -I NFRINGEMENT A RGUMENT FOR “C ADDIES ” A LSO
      H INGES ON A LTERING T HE C OURT ’ S C O NSTRUCTION , W HICH
      D ELL H AS P REVIOUSLY D ESCRIBED AS “R EASONAB LE ” AND A
      “P ERFECTLY G OOD C O NSTRUCTIO N ” THAT “M AKES S ENSE ”
      Dell goes to the O2 Micro well yet again in another attempt to re-argue the

agreed construction of “caddies.” Dell seeks to narrow the agreed construction—

which has previously been affirmed by this Court, the Special Master, and the

Federal Circuit—so that it can then argue non-infringement based on what it

brazenly calls the “proper construction.” See Doc. 264 at 10 (emphasis added). Yet

there is actually no fundamental dispute for this claim term because its construction
                                         8
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 13 of 32




is one that the parties previously agreed-upon, which is that a “caddy” (singular)

means “a carrier for a module.” Moreover, both the Court’s Claim Construction

Order, and the Special Master’s R&R, reference the parties’ prior agreed-upon

construction. See infra. Thus, Dell cannot now rightfully withdraw its agreement and

then call that a “fundamental dispute” in order to get the Court to adopt a new claim

construction, all so that Dell can assert a new non-infringement argument. See

Akamai Techs., Inc. v. Limelight Networks, Inc., 805 F.3d 1368, 1376 (Fed. Cir.

2015) (party bound by agreed construction; O2 Micro “inapposite”).

      Indeed, both the Court’s and the Special Master’s constructions of “caddy” as

“a carrier for a module” were based in part on Dell’s own proposed construction in

the IPR, as evidenced by the following colloquy between Dell’s counsel and PTAB

Judge Trenton Ward:

            JUDGE WARD: Well, Mr. Meek, you said that a caddy
      provides air flow and helps to align a module. Is that your proposed
      construction for that term?
             MR. MEEK: No, sir.
             JUDGE WARD: What is your proposed construction?
             MR. MEEK: Our proposed construction is on [demonstrative]
      slide 28. Mr. Putnam, the expert from Acceleron, gave a perfectly
      good construction of caddy as a carrier for a module.
              We think that is reasonable. We think it is consistent with the
      claim and the specification. The most important thing about it is that
      it is from their expert. It is in their response, stated as the construction.


                                           9
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 14 of 32




            It is reasonable. It is the broadest construction presented to the
      Board to date. And under Rule 42.100(b), the broadest reasonable
      construction is the one the Board should adopt.
            It is not overly broad, though. It makes sense. A caddy carries
      a module is fine. Everything we know from the specification is
      consistent with that.

Doc. 94-15 at 17:11-18:5 (emphasis added).

      Later, Dell twice reiterated this agreed-construction in briefing to the Federal

Circuit,2 which thereafter acknowledged the agreed construction in its subsequent

opinion. See Dell, Inc. v. Acceleron, LLC, 884 F.3d 1364, 1368 n.2 (Fed. Cir. 2018)

(recognizing that Dell and Acceleron had an “agreed-upon construction of ‘caddy’”

as meaning “a carrier for a module.”).

      Although Dell did try to abandon its agreement to this construction during

claim construction proceedings, the Court stated in its Claim Construction Order that

“Dell has not provided a convincing reason as to why the construction of ‘caddies’

in the present action should be different from the construction approved by Dell in



2
  See Doc. 94-16, Dell’s Aug. 28, 2015 CAFC Reply Brief, Case No. 15-1513, at 20
(“[T]here is no dispute the construction of the term ‘caddies’ in claim 3 as ‘carriers
for modules’”); Doc. 94-17, Dell’s Apr. 25, 2017 CAFC Reply Brief, Case No. 17-
1101, at 2 (“The proper construction of ‘caddy’ is what the parties agreed and it is
what the Board adopted in the Final Written Decision: ‘a carrier for a module’—
nothing more, nothing less”); Id. at 15 (“The proper construction of ‘caddy’ is simply
what the parties agreed to and the Board adopted: ‘a carrier for a module,’ without
any added notions or limitations”).
                                           10
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 15 of 32




the IPR proceeding.” Doc. 182 at 33-34. The Court’s ruling was an adoption of the

Special Master’s recommendation that also found no reason to reward Dell’s attempt

to abandon its agreement in stating: “There has been no explanation by Dell as to

why, under the Phillips standard employed by federal courts, there would be a claim

construction of ‘caddies’ in this action that would be inconsistent with the claim

construction approved by Dell in the IPR proceeding.” Doc. 119 at 38.

      What was true then remains true now. And as the Court noted in its Claim

Construction Order (Doc. 182 at 33-34), Dell has done nothing to support variance

from the construction of “caddies” as “carrier for a module” that Dell itself has

characterized as (1) “a perfectly good construction of caddy;” (2) “reasonable;”

(3) “consistent with the claim and the specification;” (4) “not overly broad;”

(5) “make[ing] sense;” (6) “fine;” and (7) “[e]verything we know from the

specification is consistent with that [construction].” See infra at p. 9; Doc. 94-15 at

17:11-18:5. Thus, as stated above, there is no actual dispute in this construction that

could reasonably or properly warrant revisiting it yet again. Therefore, the Court

should again reject Dell’s attempt to change the construction of “caddies” that not

only it agreed to, but that the Special Master, the Court, and even the Federal Circuit

also all adopted in finding that “caddies” means “a carrier for a module.” See supra.

      As stated above, Dell does not argue non-infringement based on the

                                          11
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 16 of 32




construction of “caddy” (singular) as “carrier for a module.” Dell instead improperly

imports the claim term “hot swappable … module(s)” from claim 1 into claim 3 to

make a “caddy” a “carrier for a hot swappable module,” which Dell contends

“requires any module carried by the [newly construed] caddy be hot-swappable

independent of the caddy itself.” See Doc. 264 at § IV(C)(2). Dell then argues that

because the metal enclosure structure of a blade server, which Acceleron contends

is the “caddy,” is what allegedly allows the system board (the “CPU module” of

claim 1) to be hot swappable, that means that “both the system board and the blade

enclosure” structure are what “must be the ‘hot-swappable CPU module’” of claim

1. Id. Thus, under Dell’s argument, the metal blade enclosure structure cannot also

be the claimed “caddy” of claim 3, thus enabling Dell to argue non-infringement of

claim 3 under this newly-contrived claim construction. See id.

      However, notwithstanding the reasons above why the term “caddies” should

not be re-construed, Dell is also, yet again, reconstruing the claim term “hot

swappable … module(s)” as well, by reading out the word, “capable,” from the

Court’s construction. See Doc. 182 at 13-14 (“Therefore, the construction of ‘hot

swappable … modules’ is ‘a self-contained electronic component capable of being

added to or removed from the computer network appliance ….’”) (emphasis added).

That is, under the Court’s construction, a “module” need only be capable of being

                                         12
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 17 of 32




“added to or removed from the computer network appliance while the computer

network appliance is powered on or operational.” Id.

      Clearly, the ’021 Patent supports this construction in describing that each of

the four types of modules (i.e., CPU module 102 at FIG. 3 & 4/25-33; ethernet switch

module 110 at FIG. 3 & 6/1-6; power module 106 at FIG. 4 & 6/53-57; and

microcontroller module 108 at FIG. 5 & 7/40-50) is at least capable of hot swapping

irrespective of the presence or absence of a caddy. Ex. C at ¶ 11. Indeed, the ’021

Patent states that “[e]ach module is designed to be hot swapped from the chassis”

and that each module includes a hot swap connector that is coupled to a hot swap

mating connector on the backplane board 104 so that “power is supplied directly to

a module as soon as it is inserted.” Ex. A, ’021 Patent at col. 3, ll. 58-65 (emphasis

added); see also col. 4, line 32 (hot swap connector 212 on CPU module 102), col.

6, line 5 (hot swap connector 312 on ethernet switch module 110), col. 6, ll. 56-57

(hot swap connector 404 on power module 106), and col. 7, line 50 (hot swap

connector 510 on microcontroller module 108); Ex. C at ¶¶ 11-15. The ’021 Patent

further describes how the “hot swap connector of a module comprises groups of pins

… of different length that allow the pins to make connections in a prearranged

pattern” to supply power to the module. Id. at col. 4, lines 5-8. None of this disclosure

requires the presence or absence of a caddy in order for the four module types to at

                                           13
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 18 of 32




least be capable of hot swapping.3

      Plus, Dell ignores claim 4 of the ’021 Patent and its impact on the hot

swappability of modules in claim 1. Claim 4, like claim 3, depends directly from

claim 2, which itself depends from claim 1. See Ex. A at col. 9, lines 1-26. Just as

“caddies” is recited in claim 3 but not claim 1, the same is true with “hot swap

connectors of the modules,” which is recited in claim 4 but not in claim 1. Thus,

neither “caddies” nor “hot swap connectors of the modules” is an express limitation

of claim 1 with respect to “hot swappable … module(s).” See Summit 6, LLC v.

Samsung Elecs. Co., 802 F.3d 1283, 1290 (Fed. Cir. 2015) (“[T]he doctrine of claim

differentiation disfavors reading a limitation from a dependent claim into an

independent claim.”). As such, the claim term “hot swappable … module(s)” in

claim 1 does not require any specific structure, but instead must only, as the Court

construed the term, be a module “capable of being added to or removed from the



3
  When the patentee of the ’021 Patent wanted to be explicit about a requirement,
the patentee knew how to do so. See e.g., ’021 Patent: col. 3, ll. 37-39 (“For normal
operation, the chassis must be equipped with at least one CPU module, the power
module and the ethernet switch module.”) (emphasis added). Likewise, in one
embodiment, the microcontroller module may be hot swappable (see e.g., id. at 3/58
& 7/50), and in another (claim 20) it may or may not be hot swappable, thus
confirming the patentee appreciated that modules may or may not be hot swappable.
See id. at col. 10, ll. 24-29; Ex. C at ¶ 16; see also Hyatt v. Boone, 146 F.3d 1348,
1352 (Fed. Cir. 1998) (“The claims as filed are part of the specification…”).

                                         14
        Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 19 of 32




computer network appliance while the computer network appliance is powered on

or operational.” Doc. 182 at 13-14 (emphasis added).

        Second, testimonial evidence confirms that the system boards of the Accused

products are at least capable of hot swapping. When asked, “

                                                                           ?” Dell’s

employee, Greg Casey, the Design Manager on the M1000e4 testified in response,

“                                 .” Doc. 263-16, Greg Casey Nov. 10, 2017 Dep. Tr.

at 233/22 – 234/2; see also id. at 227/8 – 233/2

        ); Ex. C at ¶ 17. Although Mr. Casey went on to                             ,

his acknowledgment that

                                                                           indicates

that the system board is capable of being hot swapped without a caddy.

        Finally, Dell’s motivation for jettisoning the agreed-upon construction of

“caddy” and then ignoring that “hot swappable … module(s)” only need be capable

of hot swapping is to then argue non-infringement under what it calls “the

proper/correct construction.” Doc. 264 at 10, 14 & 16. Yet not only does Dell fail in


4
    Mr. Casey testified
                              Doc. 236-16 at 99/4-12; Ex. C at ¶ 17 n.1. Mr. Casey
testified that

            Id. at 40/17-18; Ex. C at ¶ 17 n.1.
                                           15
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 20 of 32




this tortured claim re-construction exercise, as explained above, but Dell also

violates a fundamental claim construction principle (even though claim construction

proceedings are long since complete) that “forbids biasing the claim construction

process to exclude … specific features of the accused product.” See Wilson Sporting

Goods v. Hillerich & Bradsby, 442 F.3d, 1330-31 (Fed. Cir. 2006) (Although

awareness of the accused product is not totally prohibited, it may be used only “to

supply the parameters and scope of the infringement analysis.” Courts, however, are

forbidden “from tailoring a claim construction to fit the dimensions of the accused

product … to reach a preconceived judgment of infringement or noninfringement.”).

Thus, for any of the above reasons, the Court should reject Dell’s attempt to

improperly reconsture the term “caddies” to what is calls the “proper construction”

and should deny Dell’s request for partial summary judgment on Claim 3.

4.    T HE MX7000 S YSTEM I NFRINGES THE B ACKPLANE L IMITATIO N
      B ECAUSE I T I NTERCONNECTS AND E NABLES THE M ODULES TO BE
      U SED AS A S HARED R ESOURCE BY THE CPU M ODULES
      Dell is incorrect in its claim that the Dell PowerEdge MX7000 System lacks

a “backplane board” that interconnects the ethernet switch module with the CPU

module on the assertion that



        Doc. 264 at 17. Dell’s argument fails because it is contradicted by both

                                        16
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 21 of 32




Dell’s own MX7000 documents and

by Acceleron’s expert, Mr. Putnam,

whose opinions are based on those

MX7000 documents.

      Specifically, as Mr. Putnam explained in his Initial Expert Report on

Infringement [Doc. 263-21], the MX7000’s




                                        . Doc. 263-21 at ¶ 755; Ex. C at ¶ 18.

According to Mr. Putnam, the




                   . Id. at 756; Ex. C at ¶ 19. Top and bottom images of the

                 are as follows:




                                      17
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 22 of 32




Id. Mr. Putnam concludes that




                                                                 Id. at ¶ 757; Ex. C at

¶ 20. These facts meet the claim element of a “backplane board having a plurality of

hot swap mating connectors” in claim 1 of the ’021 Patent.

      Mr. Putnam goes on to explain that




                                                 Id.

at ¶ 759; Ex. C at ¶ 21. As such, Mr. Putnam states that




                                                           Id. at ¶ 760; Ex. C at ¶ 22.

Thus, Mr. Putnam also finds that



                                           . See id. at ¶ 761; Ex. C at ¶ 23.

      Thereafter in his report, Mr. Putnam goes on to explain how and why the

                                          18
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 23 of 32




MX7000




      . See id. at ¶¶ 768-786. Specifically, Mr. Putnam explains that



              . Id. at ¶¶ 770-771; Ex. C at ¶¶ 24-25. According to Mr. Putnam’s

report, the




                 Id. Thus, Mr. Putnam concludes that “[o]ne of ordinary skill in the

art would understand that this means that



                                                    Id.

      Mr. Putnam then shows how



                         . After referencing               in ¶ 772 of his Report

                                        19
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 24 of 32




(shown right), Mr. Putnam explains that




                             Id. at ¶ 773; Ex. C at ¶¶ 26-27. Mr. Putnam concludes

that based on the image                                                 “[o]ne of

ordinary skill in the art would understand that this means that



                   Id.

      Mr. Putnam does not stop there; he also cites                           and

explains    that    the




                                      Id.

at ¶¶ 774-775; Ex. C at ¶¶ 28-29. Mr.

Putnam further states that “the



                                            20
         Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 25 of 32




Id. at ¶ 775; Ex. C at ¶ 29. As such, Mr. Putnam concludes that “[o]ne of ordinary

skill in the art would understand that this means that the



              Id. Mr. Putnam even cites to Dell’s Rule 30(b)(6) deponent, Michael

Brown, who confirmed that




               Q.




Id. at ¶ 785; Doc. 264-5, Putnam Rebuttal Report on Infringement at ¶ 104; Ex. C-

1, Dell 30(b)(6) (Michael Brown) Dep. Tr. at 150:6-9; Ex. C at ¶ 30.5


5
    Dell’s expert, Dr. Michalson, tries to assert that



      Doc. 264-3 at ¶ 206. However, Dr. Michalson fails to identify any supporting
documents and fails to refute Mr. Brown’s testimony that the

                 Ex. C-1 at 150:2-3. At a minimum, this is a dispute of fact.
                                           21
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 26 of 32




      In   addition    to   the   many




                                              , Mr. Putnam cites to yet another such

                 That is, Mr. Putnam’s Report depicts the




                                                         . Id. at ¶ 777; Ex. C at ¶ 31-

32. As such, Mr. Putnam concludes that “[o]ne of ordinary skill in the art would

understand that this means that the

                                                                       .” Id.

      Based on all these                                    , Mr. Putnam finds that




                                                                     Id. at ¶ 778; Ex.

C at ¶ 33. Mr. Putnam also concludes that “one of ordinary skill in the art would

understand that the

                                                                    ” Id. As such, he

                                         22
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 27 of 32




explains that “the




         Id. at ¶ 779; Ex. C at ¶ 34; see also ¶ 783 (“[T]he



                                                                 Ex. C at ¶ 35. As

such, Mr. Putnam states as his opinion based on these facts that the



                                                                                .”

Id. at ¶ 786; Ex. C at ¶ 36.

      Conspicuously, despite only using barely 20 of its 25 permitted pages of

briefing for its motion, Dell’s motion fails to even mention how the




      (1)


6
  Although Dell does not make this argument in its motion, Dr. Michalson argues in
his report that the
                                                                  . See Doc. 264-3
at ¶¶ 212-215. However, as Mr. Putnam explains in his Rebuttal Report on
Infringement, the Court construed this term to mean “a module that [is] configured
to route network communications between multiple devices” and is not limited to

                                       23
        Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 28 of 32




        Based on one or more of these five factual points above, the undeniable

conclusion is that the MX7000 meets the element of a “backplane board [that]

interconnects each of the CPU modules with the at least one power module and the

at least one ethernet switch module, such that the at least one power module and the

at least one ethernet switch module can be used as a shared resource by the plurality

of CPU modules,” as recited in claim 1, from which claim 3 depends. At a minimum,



                                                  . Doc. 264-4 at ¶ 109.
7
    Like Dell, Dr. Michalson makes no mention of the


8
  Dell also does not mention the                                         in its summary
judgment motion. And while Dr. Michalson does at least reference it in his report,
he does not actually address it or explain why, in his opinion, it does not result in the
MX7000 meeting the “backplane board” limitation of the ’021 Patent’s claims. It
appears that Dr. Michalson tries to conflate it with the                                ;
however, Dr. Michalson fails to explain the images above
                                                                                  ).
                                          24
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 29 of 32




Mr. Putnam’s detailed expert testimony is itself sufficient to create genuine issues

of material fact, making summary judgment inappropriate. See M2M Sols. LLC v.

Motorola Sols., Inc., Civil Action No. 12-33-RGA, 2016 U.S. Dist. LEXIS 872, at

*31 (D. Del. Jan. 6, 2016) (motion for summary judgment of non-infringement

denied in view of conflicting expert testimony).

5.    C ONCLUSION
      For all these reasons, the Court should deny Dell’s motion for partial summary

judgement alleging that: (1) Claim 17 is invalid under 35 U.S.C. § 112, ¶ 4; (2) the

VRTX system does not infringe the Asserted Claims; (3) the Accused Products do

not infringe Claim 3 under Dell’s “proper construction”; and (4) the MX7000 does

not infringe Claims 3, 14-17, and 24.




                                        25
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 30 of 32




Respectfully submitted this 28th day of August, 2019.


                                     /s/ N. Andrew Crain
                                     N. Andrew Crain
                                     Georgia Bar No. 193081
                                     andrew.crain@thomashorstemeyer.com
                                     Dan R. Gresham
                                     Georgia Bar No. 310280
                                     dan.gresham@thomashorstemeyer.com
                                     Eric Maurer
                                     Georgia Bar No. 478199
                                     eric.maurer@thomashorstemeyer.com
                                     Robert D. Gravois
                                     Georgia Bar No. 600183
                                     robert.gravois@thomashorstemeyer.com
                                     THOMAS | HORSTEMEYER, LLP
                                     3200 Windy Hill Rd SE
                                     Suite 1600E
                                     Atlanta, Georgia 30339
                                     Telephone: 770.933.9500
                                     Facsimile: 770.951.0933


                                     Attorneys for Plaintiff Acceleron, LLC




                                       26
      Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 31 of 32




                   LOCAL RULE 7.1D CERTIFICATION


      The undersigned hereby certifies that the foregoing was prepared in Times

New Roman 14 point, which is one of the font and point selections approved by the

Court under Local Rule 5.1B.

                                     /s/ N. Andrew Crain
                                     N. Andrew Crain
                                     Georgia Bar No. 193081
                                     Attorney for Plaintiff Acceleron, LLC




                                       27
       Case 1:12-cv-04123-TCB Document 285 Filed 08/28/19 Page 32 of 32




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


ACCELERON, LLC,
                                            Civil Action File No.
                Plaintiff,
      v.                                    1:12-CV-04123-TCB

DELL, INC.,
      Defendant.




                             CERTIFICATE OF SERVICE
      I hereby certify that on August 28, 2019, the foregoing was filed using the

Court’s ECF system, which will automatically send electronic notice of such filing

to all attorneys of record.


                                     /s/ N. Andrew Crain
                                     N. Andrew Crain
                                     Georgia Bar No. 193081
                                     Attorney for Plaintiff Acceleron, LLC




                                       28
